Ford, Judge:
The suit listed above has been submitted on a written stipulation reading as follows:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the items marked “A” and initialed JM by Commodity Specialist James Manning on the invoice covered by the above-named protest, which were classified under Item 646.42, Tariff Schedules of the United States, with duty at 19% ad valorem, consist of articles commonly known as “inner wheel nuts” composed of steel, not provided for in a specific provision in the said Tariff Schedules, entered for consumption prior to December 20,1965, which are chiefly used on the motor vehicles covered by Items 692.05, 692.10 and 692.15 of said Tariff Schedules, and without which said motor vehicles can not properly perform the functions for which they are designed.
The protest is limited to the claim for classification under Item 692.25 [now Item 692.27 by Pub. L. 89-283, 79 Stat. 1021, 1023] of said Tariff Schedules, at the rate of 8y2% ad valorem and abandoned as to all other claims.
The above protest is submitted for decision upon this stipulation.
Accepting the foregoing stipulation of facts, we find that the merchandise marked “A” and initialed on the invoice by the designated *149commodity specialist consists of inner wheel nuts. Therefore, the claim in the protest that said merchandise is properly dutiable at the rate of 8% per centum ad valorem under the provisions of the Tariff Schedules of the United States, under item 692.25, and as redesignated by the Automotive Products Act of 1965, PL 89-283, under item 692.27, is sustained.
Plaintiff having abandoned all other claims in the protest, it is hereby dismissed.
Judgment will be entered accordingly.